Citation Nr: 0002172	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension 
with angina and cardiomyopathy, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran reportedly had over 18 years of active miliary 
service ending in June 1967 and subsequent service with the 
reserves ending in November 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.    


FINDINGS OF FACT

1.  The veteran's service-connected hypertension with angina 
and cardiomyopathy is productive of fatigue associated with a 
work load of 7 METs; left ventricular function is reportedly 
normal, and this disability does not render ordinary manual 
labor unfeasible.

2.  Service connection has been established for the following 
disabilities:  hypertension with angina and cardiomyopathy, 
currently rated as 30 percent disabling; tinnitus, current 
rated as 10 percent disabling; and, hearing loss, currently 
rated as 20 percent disabling.  

3.  The veteran's service connected disabilities do not 
preclude all forms of substantially gainful employment which 
are consistent with the veteran's educational background and 
occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for hypertension with angina and cardiomyopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1999 & 1997).

2.  The criteria for entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1997, the veteran underwent a VA examination during 
which the veteran complained of atypical chest pains, 
unassociated with anxiety, stress, exertion, or shortness or 
breath.  Although the veteran complained of being able to 
walk only two blocks, the examiner observed that there was no 
evidence of ischemic peripheral vascular disease or any 
symptoms of congestive heart failure.  Cardiovascular 
examination revealed no abnormality, and the examiner's 
impression was that of hypertension, under treatment, and a 
previous diagnosis of cardiomyopathy and angina pectoris with 
atypical chest pains.  

In August 1998, the veteran underwent an exercise tolerance 
test.  Although that test resulted in a maximum of 4 MET, the 
examination, which had to be stopped as a result of leg 
fatigue, apparently was inadequate.  However, in September 
1998, the veteran underwent a VA examination in connection 
with which an exercise test with thallium was administered.  
That test reportedly involved a workload of 7 METS exercise 
over 7 minutes with a moderate sized reversible defect in the 
basal inferolateral wall.  A report of that examination also 
reflects that an earlier echocardiogram performed that same 
month revealed normal left ventricular function, and that 
although that echocardiogram revealed mild left ventricular 
hypertrophy, an EKG revealed no ventricular hypertrophy.  The 
examiner indicated that the veteran had no congestive heart 
failure, and impressions included essential hypertensive 
disease with LV hypertrophy and coronary artery disease and 
angina pectoris (Class II Canadian  Cardiovascular Society).  
The examiner, who apparently produced two reports, indicated 
in one report that the disability secondary to cardiovascular 
disease was moderate and in another report that the veteran 
was only mildly compromised by angina.  

In November 1998, the veteran underwent a social work 
assessment.  The veteran indicated that he last worked as a 
car salesman, but that he left that employment in response to 
lower extremity pain and fatigue.  The veteran's complaints 
included impaired hearing, pain in his low back and legs, and 
chest pain three times a week.  The examiner indicated that 
although the symptoms the veteran described might cause him 
discomfort, he appeared able to function very well on his 
own.  According to that examiner, the most recent cardiac 
examination revealed mild compromise as a result of angina, 
and the veteran's hypertension was well controlled with 
medication.  The examiner concluded that although there might 
be some types of employment activity that the veteran was 
unable to perform, he did not appear to be unemployable as a 
result of his service-connected disabilities.  

I.  Increased Rating

The veteran seeks an increased evaluation for hypertension 
with angina and cardiomyopathy.  Service connection was 
established for hypertension in an August 1972 rating 
decision that noted a history of hypertension in service.  
That veteran's disability was evaluated as noncompensable at 
that time under diagnostic code 7101.  In June 1983, the 
evaluation was increased to 10 percent, based upon 
information contained in records of treatment from 1980 to 
1983.  In August 1995, the RO, observing that a VA 
examination revealed hypertension was complicated by angina 
and cardiomyopathy, expanded the veteran's disability to 
include angina and cardiomyopathy and evaluated the veteran's 
disability as 30 percent disabling under diagnostic code 
7005.  The evaluation of the veteran's disability has since 
remained unchanged. 

However, the Board takes note of the fact that certain 
portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for disabilities involving the cardiovascular system 
have recently been changed.  Specifically, on December 11, 
1997, the VA published a final rule, effective January 12, 
1998, to amend the section of the Schedule for Rating 
Disabilities dealing with cardiovascular disabilities.  62 FR 
65207, Dec. 11, 1997.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

Under the criteria in effect prior to the regulatory changes 
in question, a 30 percent evaluation for arteriosclerotic 
heart disease is warranted following a typical coronary 
occlusion or thrombosis or with a history of substantiated 
anginal attack, ordinary manual labor feasible.  A 60 percent 
evaluation is warranted, following typical history of acute 
coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997).  

Under the criteria currently in effect, a 30 percent 
evaluation is warranted if a work load of 5 METs, but not 
greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray.  A 60 percent evaluation is warranted, if there is 
more than one episode of acute congestive heart failure in 
the past year; if a workload of greater than 3 METs, but not 
greater than 5 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is left ventricular 
dysfunction with an ejection fraction of 30 percent to 50 
percent.  

Examination of the veteran has revealed a disability that is 
no more than moderate in its effect upon the veteran's 
ability to function.  Although the veteran has complained of 
not being able to walk long distances, this apparently is 
associated with the veteran's lower extremity complaints, and 
the results of various examinations does not give reason to 
believe that the veteran's complaints in this respect have 
their root in the veteran's service-connected cardiovascular 
disorder.  This evidence suggests ordinary manual labor is 
feasible.  

In addition, the most recent VA examination revealed a 7 MET 
workload capacity resulted in fatigue.  Although an earlier 
examination apparently resulted in only a 4 MET workload 
capacity, an entry which addresses that result reflects that 
the veteran was limited, not by his cardiovascular disorder, 
but by his lower extremity complaint.  The veteran does not 
have congestive heart failure, and there is no left 
ventricular dysfunction.  A higher evaluation, therefore, is 
not warranted under either the new or old criteria.  

The Board has considered the possibility of a higher rating 
under the criteria applicable to hypertension.  However, 
under the criteria in effect prior to the changes in 
regulations pertaining to evaluations for a cardiovascular 
disorder, a 20 percent evaluation contemplated a diastolic 
pressure of 110 or more with definite symptoms.  A 40 percent 
evaluation contemplated a diastolic pressure of 120 or more 
with and moderately severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  Under the criteria currently in 
effect, a 20 percent evaluation contemplates a diastolic 
pressure that is predominantly 110 or a systolic pressure 
that is predominantly 200 or more.  A 40 percent evaluation 
contemplates a diastolic pressure of 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999). 

Examination of the veteran has revealed blood pressure 
readings probably insufficient to warrant even a 20 percent 
evaluation, and certainly not sufficient to warrant a higher 
evaluation.  For instance, a March 1997 examination revealed 
blood pressure readings of 145/76, 155/75, and 144/86.  
Although examination in August 1998 revealed a maximum blood 
pressure of 218/63 and a September 1998 examination revealed 
a maximum blood pressure of 214/74, another September 1998 
examination revealed a blood pressure of 158/99.  The 
veteran's predominant systolic pressure appears to be 
something less than 200.  However, in either event the 
veteran's diastolic pressure does not approach 110, let 120, 
as is necessary for a higher evaluation under both the old 
and the new criteria.  A higher evaluation for the veteran's 
disability, therefore, is unwarranted.  

II.  Individual Unemployability

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment which 
prevents the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

In the present case, the veteran has three service-connected 
disabilities:  hypertension with angina and cardiomyopathy, 
currently rated as 30 percent disabling; tinnitus, currently 
rated as 10 percent disabling; and, hearing loss, currently 
rated as 20 percent disabling.  The veteran's combined 
service-connected disability rating is 50 percent.  It is 
clear that the requirements of 38 C.F.R. § 4.16(a) have not 
been met.  

Moreover, based on a review of the evidence, the Board is 
unable to find any basis for a finding of unemployability 
under 38 C.F.R. § 4.16(b).  Quite simply, the evidence 
associated with the claims file reveals that the veteran's 
service-connected disabilities do not preclude substantially 
gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

The veteran has experience as a car salesman and apparently 
left that employment based upon symptoms associated with a 
non-service-connected disability.  Significantly, a November 
1998 social work assessment resulted in an opinion that the 
veteran, in essence, was not precluded from pursuing gainful 
employment by his service connected disabilities.  The 
clinical evidence shows that the veteran's cardiovascular 
disorder is no more than moderately disabling.  That disorder 
combined with the veteran's, hearing loss and tinnitus, does 
not preclude substantially gainful employment.  

The Board finds that the clear preponderance of the evidence 
is against entitlement to a total rating based on individual 
unemployability due to service-connected disability.  
Consideration of the evidence in view of the provisions of 38 
U.S.C.A. § 5107(b) does not otherwise provide a basis for a 
favorable determination.


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

